DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on February 16, 2022 are acceptable.
Allowable Subject Matter
Claims 16-20 and 22-25 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 16-20 and 22-25 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “forming an electrically conductive via that fills a contact hole formed in a first portion of an epitaxial layer; forming a p-type contact on a second portion of the epitaxial layer, the first portion and the second portion separated by an isolation region having a length extending in a first direction; forming an n-type contact in the first portion of the epitaxial layer and directly coupled to the electrically conductive via; and forming a transparent electrically conductive layer on the epitaxial layer having a length extending in a second direction, the second direction substantially perpendicular to the first direction” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.                                                                                                                                                                                                   
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 23, 2022